Title: To Alexander Hamilton from John Jay, 26 November 1798
From: Jay, John
To: Hamilton, Alexander



Albany 26 Nov. 1798
Dr Sir

I was this morning favd. with yours of the 19 Inst: in which you observe that “you do not recollect to have had any answer to a Suggestion in one of your Letters respecting the Employmt. of Engineers, to assist in forming the desired plan” for fortifying the port of N York. No letter from you containing such a suggestion has reached me. Those of the 8 Septr. and 29 Octr., being the only ones on the Subject of fortifying N York, which I have recd. from you, since the passing of the act, do not contain any thing about Engineers.
The plan doubtless should be formed under all attainable advantages, and I not only agree but desire that you avail yourself of all the important aid within your Reach, and I will provide for the Expence. It is proper however to bear in mind the provision of the act, that the money appropriated by it to this object, be expended under the Direction of the President of the U.S. It is therefore proper that the plan in question should be formed as much as possible under the auspices of the national govt. and with the aid & approbation of the officers they most confide in. I presume the president will on your application readily direct any of the Engineers in the Service, to assist in it; and I shall on receiving the least hint from you, be ready to request that favor from him. If in the Course of the Business, you should think any measures on my part necessary or useful, I will thank you to mention them.
I have the honor to be with great Respect and Esteem Dr Sir your most obt. servt

John Jay
Majr. Genl. Hamilton

